DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120001840 A1 (Ohgami; Hiroyuki et al.) in view of US 20140111504 A1 (LEE; Sang-Hyup et al.)


    PNG
    media_image1.png
    428
    510
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    715
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    466
    485
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    647
    441
    media_image4.png
    Greyscale

Per claims 1 and 11-12, Ohgami teaches a display device [10] comprising: a plurality of gate lines [22]; a plurality of data lines [23]; and a plurality of pixels connected to the plurality of gate lines and the plurality of data lines [30], wherein each of the plurality of pixels includes: a transistor including a gate electrode, a first electrode [source electrode described in paragraph 0053], a second electrode [the drain electrode described in paragraph 0053], and a channel semiconductor [inherent to TFT 35]; a pixel electrode connected to the second electrode [30, see paragraph 0053] and including a plurality of fine branch portions [30a] and a connector connected to the second electrode [see paragraph 0053 and top branch 30 that is connected to the drain by the via and the vertical stem define the connector]; and a target pattern [36, the target pattern is construed to mean any structure that can be used to define a specific region] overlapping a fine slit disposed between adjacent fine branch portions, wherein at least one of the adjacent fine branch portions is directly connected to the connector [see figure 1].  
Ohgami does not teach the target pattern is a floating pattern that is insulated from any other conductor.  However, Lee teaches a floating target pattern 200 for correcting defective pixels.  Positioning Lee’s pattern 200 to overlap the slit, branch and connecting line would have been within the level of ordinary skill in order to ensure proper contact with the pixel electrode for repairs.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lee with Ohgami.  
Per claims 2, Ohgami teaches the display device of claim 1, wherein the target pattern partially overlaps the adjacent fine branch portions that are directly connected to the connector [see figure 1].  
Per claims 3 and 15, Ohgami teaches the display device of claim 1, wherein the target pattern is disposed at a same layer as the plurality of gate lines and the gate electrode, and is physically and electrically separated from the plurality of gate lines and the gate electrode [for this claim, the target pattern is the storage electrode 24 which is shown to be wider than the slit and formed with and separated from the gate line, see paragraph 0052].  
Per claims 5 and 14, Ohgami teaches the display device of claim 1, but does not teach wherein the pattern has a size of 6 microns or less along a first direction and 6 microns or less along a second direction.  However, it was common knowledge to a storage capacitor electrode have a length and width less than 6 microns.  Reduce noise and increased resolution would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 6, Ohgami teaches the display device of claim 1, wherein the target pattern is exposed by the fine slit in a plan view [see figure 1].  
Per claims 7 and 18, Ohgami teaches the display device of claim 1, wherein the pixel electrode further includes a horizontal stem portion and a vertical stem portion [see figure 8 above, 130a and 130b], and wherein the adjacent fine branch portions that are directly connected to the connector are disposed between the connector and the vertical stem portion [see figure 8].  Ohgami does not teach the limitation of claim 1 and claim 7 in a single embodiment.  However, it would have been a matter of routine skill in the art to combine embodiment of figure 1 and 7 to improve resolution.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 8 and 20, Ohgami teaches the display device of claim 1.  Ohgami lacks, but common knowledge teaches, a light blocking member covering the plurality of gate lines, the plurality of data lines, the gate electrode, the first electrode, the second electrode, and the channel semiconductor, wherein the target pattern is disposed in a pixel area defined by the light blocking member.  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 9, Ohgami teaches the display device of claim 8, wherein the target pattern is spaced by a predetermined distance apart from the light blocking member along a first direction and a second direction in a plan view [would be inherent to the combination as the target is centered in the pixel region].  
Per claims 10 and 11, Ohgami teaches the display device of claim 1, wherein a portion of the first electrode extends from a data line along a first direction [source electrode shown in figure 1 and described in paragraph 0053, but not labeled], and the target pattern is disposed on an extension line [the first portion of the top pixel electrode branch that is connected to the drain by the via described in paragraph 0053] connecting a center of the pixel electrode [the vertical stem portion] and a portion of the first electrode [not directly connected but connect to the source electrode by way of the drain electrode, see paragraph 0053].  
Per claim 19, Ohgami teaches the display device of claim 17, wherein the adjacent fine branch portions that are directly connected to the connector is disposed between the connector and the vertical stem portion [see the connecting branch figure 8].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  
	Applicant argues that “OHGAMI does not teach the target pattern which is a floating pattern that is insulated from any other conductor. For example, the alleged target patterns 36 and 24 are not insulated from any other conductor but is connected to at least one conductor.”  
	In response, Lee’s links 200 are only connected from a defective pixel electrode to a non-defective pixel electrode when and if a defect is identified.  Accordingly, when defective pixels are not identified, all other links or all links 200 are in a floating state without contact with other conductive layers.  Thus, Applicant’s argument is not persuasive as the majority of links 200 are maintained in a floating state.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871